Title: From George Washington to Tench Tilghman, 6 July 1785
From: Washington, George
To: Tilghman, Tench

 

Dear Sir:
[Mount Vernon 6 July 1785]

By Mr Go[u]v’r Morris I send you two Guineas and an half, which is about the cost of the plank you were so obliging as to send me by the Baltimore Packet. Please to accept my thanks for your attention to that matter, and the assurances of the sincere esteem and regard with which. I am, Dear Sir, Y’r Most Obed’t and Affect’d Hble. Serv’t,

Geo. Washington.

